Title: From George Washington to Alexander Hamilton, 29 May 1794
From: Washington, George
To: Hamilton, Alexander


               
                  Sir,
                  Philadelphia May 29th 1794
               
               The communication, which you made to me sometime ago, of your intention to resign, and to which you refer in your letter of the 27th instant (received yesterday afternoon) I always considered as depending upon events.
               Of course nothing has been done by me to render your continuance in Office inconvenient or ineligible. On the contrary, I am pleased, that you have determined to remain at your Post until the clouds over our affairs, which have come on so fast of late, shall be dispersed.
               
                  Go: Washington
               
            